Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The preliminary abstract, claim, and specification amendments filed 03/11/2020 have been reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (JPH06339927) in view of Satoshi (CN1547533), using the applicant provided original document and the attached original document and translations.
Regarding claim 1, Hashimoto teaches:
A pneumatic tire vulcanized using a bladder provided with a coating layer formed of a release agent ([0003] – [0005], [0008], [0017], and [0019]), the pneumatic tire comprising: 
an amount of silicon of the release agent detected in at least a placement region of the sealant layer, which will be described below, by fluorescence X-ray analysis being from 0.1 wt.% to 10.0 wt.% ([0016]).

MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.

Hashimoto does not teach:
a sealant layer disposed on an inner surface of a tread portion in a tire circumferential direction.

However, Satoshi, in a similar field of endeavor, a pneumatic tire with a release agent for use in vulcanization, teaches:
a sealant layer disposed on an inner surface of a tread portion in a tire circumferential direction ([0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire of Hashimoto to incorporate the teachings of Satoshi and include a sealant layer. The purpose, as stated by Satoshi, being as a puncture-resistant layer on the inner surface of the tire ([0028]).

Regarding claim 2, Hashimoto in view of Satoshi teaches the limitations of claim 1, which claim 2 depends on. Satoshi further teaches:
wherein the sealant layer comprises butyl and/or natural rubber ([0029]).

Regarding claim 3, Hashimoto in view of Satoshi teaches the limitations of claim 1, which claim 3 depends on. Satoshi further teaches:
wherein the sealant layer has a sheet-like shape extending in the tire circumferential direction ([0028] – [0030]), and 
the sealant layer has a thickness of from 0.5 mm to 5.0 mm ([0028] – [0030]).

Regarding claim 4, Hashimoto in view of Satoshi teaches the limitations of claim 1, which claim 4 depends on. Satoshi further teaches:
wherein the sealant layer is disposed with its lateral center positioned within a range of ±10 mm with respect to a tire equator. Since the art is silent as to this limitation and it is simply made by moving the sealant layer around within this range, this is a limitation that would be obvious to one of ordinary skill in the absence of unexpected results or a showing of criticality using a simple change of shape.

In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 

In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Regarding claim 5, Hashimoto in view of Satoshi teaches the limitations of claim 1, which claim 5 depends on. Satoshi further teaches:
wherein the sealant layer has a half width that is 100% or greater of a half width of a belt layer having a minimum width, and is 105% or less of a half width of a belt layer having a maximum width. Since the art is silent as to this limitation and it is simply made by moving the sealant layer around within this range, this is a limitation that would be obvious to one of ordinary skill in the absence of unexpected results or a showing of criticality using a simple change of shape.

In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 

It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Regarding claim 6, Hashimoto teaches:
A method of manufacturing a pneumatic tire for vulcanizing a green tire using a bladder provided with a coating layer formed of a release agent ([0003] – [0005], [0008], [0017], and [0019]), the method comprising: 
an amount of silicon of the release agent detected in at least the placement region of the sealant layer, which will be described below, by fluorescence X-ray analysis being from 0.1 wt.% to 10.0 wt.% ([0016]).

MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.

Hashimoto does not teach:
disposing a sealant layer on an inner surface of a tread portion of a vulcanized pneumatic tire, the sealant layer being disposed in a placement region in a tire circumferential direction.

However, Satoshi, in a similar field of endeavor, a pneumatic tire and method of manufacture with a release agent for use in vulcanization, teaches:
disposing a sealant layer on an inner surface of a tread portion of a vulcanized pneumatic tire, the sealant layer being disposed in a placement region in a tire circumferential direction ([0028] – [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire manufacture method of 

Regarding claim 7, Hashimoto in view of Satoshi teaches the limitations of claim 6, which claim 7 depends on. Hashimoto further teaches:
further comprising a step of forming the coating layer on the bladder with a coating time t (hour) and a temperature T (°C) of the coating layer that satisfy conditions, t > 0.0001T2 - 0.07T + 9, and T < 180°C ([0003] – [0005], [0008], [0017], and [0019]). While this exact formula is not taught by the art, Hashimoto teaches forming the coating layer on the bladder and using an increased temperature, it would be obvious to one of ordinary skill in the art to modify the temperature and time used to satisfy the conditions needed and thus this limitation does not overcome the art without a showing of criticality.

Regarding claim 8, Hashimoto in view of Satoshi teaches the limitations of claim 6, which claim 8 depends on. Satoshi further teaches:
wherein the sealant layer comprises butyl and/or natural rubber ([0029]).

Regarding claim 9, Hashimoto in view of Satoshi teaches the limitations of claim 6, which claim 9 depends on. Satoshi further teaches:
wherein the sealant layer has a sheet-like shape extending in the tire circumferential direction, and the sealant layer has a thickness of from 0.5 mm to 5.0 mm ([0028] – [0030]).

Regarding claim 12, Hashimoto in view of Satoshi teaches the limitations of claim 6, which claim 12 depends on. Satoshi further teaches:
wherein the sealant layer is disposed with its lateral center positioned within a range of ±10 mm with respect to a tire equator. Since the art is silent as to this limitation and it is simply made by moving the sealant layer around within this range, this is a limitation that would be obvious to one of ordinary skill in the absence of unexpected results or a showing of criticality using a simple change of shape.

In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 

It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Regarding claim 13, Hashimoto in view of Satoshi teaches the limitations of claim 6, which claim 13 depends on. Satoshi further teaches:
wherein the sealant layer has a half width that is 100% or greater of a half width of a belt layer having a minimum width, and is 105% or less of a half width of a belt layer having a maximum width. Since the art is silent as to this limitation and it is simply made by moving the sealant layer around within this range, this is a limitation that would be obvious to one of ordinary skill in the absence of unexpected results or a showing of criticality using a simple change of shape.

In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 

It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (JPH06339927) in view of Satoshi (CN1547533), as applied to claims 9 and 6 above, respectively, and further in view of Yukawa (CN106715160), using the applicant provided original document and the attached original documents and translations.
Regarding claim 10, Hashimoto in view of Satoshi teaches the limitations of claim 9, which claim 10 depends on, but does not teach disposing the sealant layer using 
wherein when the sealant layer is disposed on a tire inner surface, a sealant extruded from a die is disposed bonded directly to the tire inner surface by compression bonding ([0091] – [0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealant layer disposing of Hashimoto in view of Satoshi to incorporate the teachings of Yukawa and dispose the sealant layer using compression bonding. The purpose, as stated by Yukawa, being so that the applied sealant has a substantially constant thickness, consisting of This prevents deterioration of tire uniformity ([0091]).

Regarding claim 11, Hashimoto in view of Satoshi teaches the limitations of claim 9, which claim 10 depends on, but does not teach disposing the sealant layer in a continuous spiral form, however, Yukawa, in a similar field of endeavor, a pneumatic tire and method of manufacture with a sealant layer, teaches:
wherein when the sealant layer is disposed on a tire inner surface, a sealant in a string-like shape is disposed applied in a continuous spiral form ([0091] – [003] and [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealant layer disposing of Hashimoto in view of Satoshi to incorporate the teachings of Yukawa and dispose the sealant layer in a continuous spiral form. The purpose, as stated by Yukawa, being in .

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over some combination of Hashimoto (JPH06339927) in view of Satoshi (CN1547533), and Yukawa (CN106715160), using the applicant provided original document and the attached original documents and translations.
Regarding claim 14-20, there is nothing that prevents any of the combinations of the three documents mentioned in the ways described in the rejections above, and these claims provide no new limitations, simply different dependencies. Since these claims are the same as claims 1-13 but in different orders of dependencies, they are to be rejected by the combination of Hashimoto, Satoshi, and Yukawa, as described below.
Claim 14 is rejected like claim 3 above but dependent on claim 2 instead of claim 1.
Claim 15 is rejected like claim 4 above but dependent on claim 14 instead of claim 1. 
Claim 16 is rejected like claim 5 above but dependent on claim 15 instead of claim 1. 
Claim 17 is rejected like claim 8 above but dependent on claim 7 instead of claim 6. 
Claim 18 is rejected like claim 9 above but dependent on claim 17 instead of claim 6. 
Claim 19 is rejected like claim 10 above but dependent on claim 18 instead of claim 6. 
Claim 20 is rejected like claim 11 above but dependent on claim 17 instead of claim 6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748